Fourth Court of Appeals
                                  San Antonio, Texas
                                             June 1, 2021

                  Nos. 04-19-00714-CV, 04-19-00715-CV, 04-19-00716-CV

  The STATE of Texas ex. rel. Todd A. Durden, In His Official Capacity as County Attorney,
                                       Appellant

                                                  v.

  James T. 'Tully' SHAHAN, In His Official Capacities as County Judge; Mark Frerich, In His
 Official Capacity as County Commissioner; Joe Montalvo, In His Official Capacity as County
 Commissioner; Dennis Dodson, In His Official Capacity as County Commissioner; Tim Ward,
 In His Official Capacity as County Commissioner; Kinney County Commissioners Court and
                                      Kinney County,
                                        Appellees

                 From the 63rd Judicial District Court, Kinney County, Texas
                             Trial Court Nos. 4845, 4863, 4866
                          Honorable Sid L. Harle, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

        On May 12, 2021, this court issued its opinions and judgments in these appeals. Motions
for rehearing or en banc reconsideration were due on May 27, 2021. See TEX. R. APP. P. 49.1
      On May 20, 2021, Appellant’s putative appellate counsel filed notices of appearance and
opposed motions for thirty-day extensions of time to file motions for rehearing and motions for
en banc reconsideration. The next day, citing changed circumstances, then-appellate counsel
moved to withdraw the notices and motions.
         On May 25, 2021, new appellate counsel filed notices of appearance on behalf of “Todd
A. Durden, individually and in his official capacity” and opposed motions for extension of time
to file motions for rehearing and motions for en banc reconsideration.
       Also on May 25, 2021, the Kinney County appellees advised this court that effective
January 1, 2021, Brent Smith is the Kinney County Attorney. Citing Rule 7.2, the appellees
asked this court to “amend the caption of the proceeding to reflect the substitution of parties.”
TEX. R. APP. P. 7.2. Rule 7.2 states in pertinent part as follows:
       When a public officer is a party in an official capacity to an appeal or original
       proceeding, and if that person ceases to hold office before the appeal or original
       proceeding is finally disposed of, the public officer’s successor is automatically
       substituted as a party if appropriate.
Id.
       On May 28, 2021, the Kinney County appellees moved to strike the May 25, 2021 notices
of appearance and to deny the motions for extension of time to file motions for rehearing and en
banc reconsideration. The Kinney County appellees assert that, because Todd A. Durden is no
longer the Kinney County attorney, he has no authority to file any motion in his former official
capacity. The appellees also argue that because Durden failed to file notices of appeal in his
individual capacity, he is not a proper appellant. The appellees ask this court to deny the May
25, 2021 notices of appearance and motions for extension of time to file motions for rehearing or
en banc reconsideration.
       All pending motions are held in abeyance. This court requests a response from counsel
whose May 25, 2021 notices seek to appear in these appeals on behalf of “Todd A. Durden,
individually and in his official capacity.” If appearing counsel choose to file a response, the
response is due on June 28, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court